APPLICATION FOR REHEARING
No. 3211. Decided July 15, 1940
BY THE COURT:
This matter is before the Court on application for rehearing. Hugh Flynn, Jr., one of the defendants-appellees asserts five enumerated reasons, which may be briefly stated:
(1) There was confusion in the papers filed by the appellants that mislead the Court.
j (2) That because the case was submitted on memorandum and not orally, the Court did not get a true picture from the standpoint of appellant.
(3) That the Court is in error in holding a minor was liable for house rent contracted for by his parents.
(4) The decision expressed the opinion that the condition of the appeal was such that the Court might be justified in remanding the file for correction.
(5) Errors complained of.
The substance of the matter is that due to the confusion of the papers the Court has not comprehended the issue and that it not having been submitted orally, it should now be so submitted and that the Court is in error in holding the minor liable.
The fourth ground seems to misquote the Court in the statement, “In the decision the Court expressed the opinion that the appeal was not imperfect and that we might be justified, etc.” From the opinion the Court did not make such a statement, but did state, “The appeal in this case has been so perfected that we might be justified in dismissing it or at least remanding back for correction.” Counsel will understand what the Court meant by the use of the word “perfected” as it was used.
We have carefully re-read our opinion and while there is evidence that the Court had difficulty in working out the exact situation due to the confused state of the record, we appear to have solved the riddle and we find no ground in the first complaint.
We do not think counsel were prejudiced by submitting on brief rather than orally and that ground is overruled.
As to the third ground, counsel will find that a minor may be held liable for necessities. Had this point been raised at the time of the original trial, the result might have been different. The matter now before this court is whether a judgment taken for necessities against a minor is void or voidable and if voidable whether or not the statute does not definitely limit the time after majority in which that matter may be reviewed.
There is no merit in this ground.
The fourth ground we have already commented upon and the fifth is merely for other errors.
We are unable to detect any reason why this matter should be reheard.
Motion for rehearing denied.
HORNBECK, PJ., GEIGER BARNES, JJ., concur.